DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.
Claim Status


Claims 1, 3, 9-15, 17-22, 24-26, 28-30, and 32 are pending in the current application.
Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With regard to Claim 15, “a measuring device for performing measurements” is examined as a detector according to instant specification [0019].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9-15, 17-22, 24-26, 28-30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent Claims 1, 15, and 18, the claims recite the limitation of “wherein discrete sections corresponding to the collected fraction volumes of a curve corresponding to different time volumetric intervals in the chromatogram are user selectable, wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel”. The Examiner reads this limitation as when the discrete section corresponding to the collected fraction volume is selected by the user, the fluid output is switched to that receiving vessel. 
However, the new limitation of “wherein selection of receiving vessel causes switching of the fluid output to that receiving vessel” appears to be directed to selecting the receiving vessels in real time based on [0027] of the instant specification. Therefore, it is not clear how the claim can be directed to discrete sections corresponding to collected fraction volumes (i.e., previously collected) and to real time selection of receiving vessels before the discrete sections corresponding to collected fraction volumes have been established. It appears that more context is needed for claiming the real time selection of a receiving vessel which causes switching of the fluid output to that receiving vessel before user selection of discrete sections corresponding to the collected fraction volumes.




Claim Rejections - 35 USC § 101
After discussion with TC 1700 101 experts on 11 August 2022, the Examiner is rejecting Claims 1, 3, 9-15, 17-22, 24-26, 28-30, and 32 under 35 USC 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 9-15, and 17-20 are patent ineligible under 35 USC 101.
With regard to Claims 1, 3, and 9-14, the Examiner has determined the claims to be patent ineligible under 35 USC 101 under the following rationale:
Step 1 – The Claims are directed to a process, which is one of the statutory categories of invention.
Step 2A, Prong One – The Claims recite “determining, using a computer system, at least one parameter of the fraction collector” in Claim 1, which falls under the abstract idea category of (c) mental processes as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, pages 50-57), such that the recitation is directed to a judicial exception. Furthermore, the instant specification does not indicate that the claimed “computer system” is anything more than a generic computer, such that the claimed invention is described as a concept that is performed in the human mind and Applicant is merely using a computer as a tool to perform the concept. See MPEP § 2106.04(a)(2)(III)(C). 
Step 2A, Prong Two – The Claims are evaluated to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. None of Claims 1, 3, and 9-14 sufficiently limit the use of the mental process of “determining, using a computer system, at least one parameter of the fraction collector”. 
For example, Claim 1 is directed to “causing information relating to said at least one parameter of the fraction collector to be presented as a graphical representation on a display in the form of a labelled plan view of an array of fraction collection vessels”. While the information is displayed in a particular format, nothing besides displaying the information is done with the results of the abstract idea. Using a computer as a tool to display information that otherwise a person could read from a piece of paper does not integrate the judicial exception into a practical application.
Furthermore, Claim 1 recites “receiving information from said measuring device and providing said information together with the information of the at least one parameter of the fraction collector on the display” and further recites limitations to said information. While this clause further describes what information is displayed, there are no further limitations directed to doing anything besides displaying the information.
In addition, Claim 1 recites “displaying a chromatogram on the display having data presented” in a particular format, and “wherein selection of a peak section of the curve causes presentation of data captured during the time volumetric interval, the data being related to time, peaks in concentration, and which receiving vessel corresponds to the peak”. Again, these limitations are directed to using a computer as a tool to perform a mental process of recording data by pen and paper. 
Finally, Claim 1 recites “selecting a peak section of the curve in the chromatogram and providing a combination of the information or data corresponding to the time volumetric interval associated with the peak to provide a resulting combination or pool”. These limitations are directed to combining information or data using a computer as a tool which otherwise is a mental process using pen and paper. The limitations do not appear to be directed to physically combining or consolidating the samples into a pool which is treated as one sample based on selection of a peak section.
In another example, Claim 3 is directed to the method further comprising controlling the chromatography system in response to said at least one parameter of the fraction collector and/or said information from the measuring device said controlling being provided by user input, optionally during chromatographic operation of said system”. However, there are no recitations directed to a distinct part of the chromatography system being controlled according to a distinct parameter and/or information. 
As a result, Claims 1, 3, and 9-14 do not use the determination of the at least one parameter of the fraction collector to effect a transformation or reduction of a particular article to a different state or thing or otherwise integrate the judicial exception in some meaningful way into a practical application. See MPEP 2106.05(c) and (e).Therefore, the judicial exception is not integrated into a practical application for Claims 1, 3, and 9-14.
Step 2B – The Claims as a whole are evaluated to determine if there are additional limitations that amount to significantly more than the judicial exception. As above, none of Claims 1, 3, and 9-14 sufficiently limit the use of the mental process of “determining, using a computer system, at least one parameter of the fraction collector”. In particular, Claims 1, 3, and 9-14 do not appear to be directed to more than well-understood, routine, conventional activities previously known to the industry, and which are specified at a high level of generality. Instead, Claims 1, 3, and 9-14 appear to be directed to an insignificant application of “causing information relating to said parameter to be presented in the form of a graphical representation on a display”, which the Supreme Court has determined to be an example of insignificant extra-solution activity. See MPEP 2106.05(d) and (g).
With regard to Claims 15 and 17, the Examiner has determined the claims to be patent ineligible under 35 USC 101 under the following rationale:
Step 1 – The Claims are directed to a system, which the Examiner has determined to be an apparatus, which is one of the statutory categories of invention.
Step 2A, Prong One – The Claims recite “the processing unit configured to: determine at least one parameter of the fraction collector” in Claim 15, which falls under the abstract idea category of (c) mental processes as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, pages 50-57), such that the recitation is directed to a judicial exception. Furthermore, the instant specification does not indicate that the claimed “processing unit” is anything more than a generic computer, such that the claimed invention is described as a concept that is performed in the human mind and Applicant is merely claiming that concept performed on a generic computer. See MPEP § 2106.04(a)(2)(III)(C).
Step 2A, Prong Two – The Claims are evaluated to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. None of Claims 15 or 17 sufficiently limit the use of the mental process of “the processing unit configured to: determine at least one parameter of the fraction collector”. 
None of the claims use the determination of the at least one parameter of the fraction collector to effect a transformation or reduction of a particular article to a different state or thing or otherwise integrate the judicial exception in some meaningful way into a practical application. See analysis of Claim 1 and MPEP § 2106.05(c) and (e).Therefore, the judicial exception is not integrated into a practical application for Claims 15 and 17.
Step 2B – The Claims as a whole are evaluated to determine if there are additional limitations that amount to significantly more than the judicial exception. As above, none of Claims 15 or 17 sufficiently limit the use of the mental process of “a processing unit configured to: determine at least one parameter of the fraction collector”. 
The system claims of Claims 15 and 17 are no different in substance from the method of Claims 1, 3, and 9-14. The method claims recite the abstract idea and causing information from the abstract idea to be presented on a display; the system claims recite a handful of generic components configured to implement the same idea. Since Applicant’s system claims add nothing of substance to the underlying abstract idea, they too are patent ineligible under 35 USC §101. See Alice Corp. Pty. Ltd. v. CLS bank Int’l, 573 U.S. _, 16-17 (2014).
In particular, Claims 15 and 17 do not appear to be directed to more than well-understood, routine, conventional activities previously known to the industry, and which are specified at a high level of generality. 
In Claim 15, the limitation of “a measuring device for performing measurements” is interpreted under 35 USC 112(f) as the generic structures of “a detector”. In addition, Claims 15 and 17 claim the additional generic structure of “a processing unit” and “at least one optical scanner”, respectively.
A chromatography system as claimed in Claims 15 is a well-understood, routine, and conventional system as known from at least Schultz (US 2013/0132897, [0005], [0048], Figure 12) or DeMarco (US 2006/0027490, ([0002], [0004], [0016], [0032], [0049], [0050], [0091]); the optical scanner of Claim 17 is also an example of a well-understood, routine, and conventional apparatus from at least DeMarco ‘490 [0050]. Instead, Claims 15 and 17 appear to be directed to the application of a judicial exception by a generic machine, which the Supreme Court has determined to be an example of a claim that does not recite significantly more than a judicial exception. See MPEP § 2106.05(b) and (d).
With regard to Claims 18-20, the Examiner has determined the claims to be patent ineligible under 35 USC 101 under the following rationale:
Step 1 – The Claims are directed to a computer system, which Claim 18 states is “comprising a computer program product stored on the processing unit, the computer program product comprising instructions for causing the processing unit to perform the method steps of..”. The Examiner notes that the claimed processing unit is part of the liquid chromatography system, and not the computer system. Therefore, the Examiner has determined that the computer system is a computer program that is claimed as a product without any structural recitations, which is not one of the statutory categories of invention. See MPEP § 2106.03(I). However, for compact prosecution, the claims are further analyzed under 35 USC 101 as if the product were claimed with sufficient structural recitations.
Step 2A, Prong One – The Claims recite “determining at least one parameter of the fraction collector” in Claim 18, which falls under the abstract idea category of (c) mental processes as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, pages 50-57), such that the recitation is directed to a judicial exception.
Step 2A, Prong Two – The Claims are evaluated to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. None of Claims 18-20 sufficiently limit the use of the mental process of “determining at least one parameter of the fraction collector”. 
For example, Claim 20 is directed to a computer program product, wherein the graphical representation includes one or more instructional areas allowing user input to control the system in real time. However, there are no recitations directed to a distinct part of the chromatography system being controlled according to a distinct user input, nor are the recitations directed to limiting the use of the mental process 
As a result, Claims 18-20 do not use the determination of the at least one parameter of the fraction collector to effect a transformation or reduction of a particular article to a different state or thing or otherwise integrate the judicial exception in some meaningful way into a practical application. See analysis of Claim 1 and MPEP 2106.05(c) and (e).Therefore, the judicial exception is not integrated into a practical application for Claims 18-20.
Step 2B – The Claims as a whole are evaluated to determine if there are additional limitations that amount to significantly more than the judicial exception. As above, none of Claims 18-20 sufficiently limit the use of the mental process of “determining at least one parameter of the fraction collector”. 
The computer program product claims of Claims 18-20 are no different in substance from the method of Claims 1, 3, and 9-14. The method claims recite the abstract idea and providing information from the abstract idea on a display; the computer program product claims recite a handful of generic computer components configured to implement the same idea. Since Applicant’s computer program product claims add nothing of substance to the underlying abstract idea, they too are patent ineligible under 35 USC §101. See Alice Corp. Pty. Ltd. v. CLS bank Int’l, 573 U.S. _, 16-17 (2014).
In particular, Claims 18-20 do not appear to be directed to more than well-understood, routine, conventional activities previously known to the industry, and which are specified at a high level of generality. Instead, Claims 18-20 appear to be directed to an insignificant application of “causing information relating to said parameter to be presented on a display in the form of a graphical representation”, which the Supreme Court has determined to be an example of insignificant extra-solution activity. See MPEP 2106.05(d) and (g).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.















Claims 1, 3, 9-15, 17-22, 24-26, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over DeMarco (US 2006/0027490) in view of Iovanni (US 2013/0218352).

With regard to Claim 1, DeMarco discloses a chromatography system and method for analyzing a sample of interest (Abstract). DeMarco discloses a liquid chromatography system, the liquid chromatography system comprising a column having a fluid inlet and a fluid outlet, wherein the column is arranged to receive an input to the fluid inlet, a measuring device for performing measurements on a fluid output from the column, and a fraction collector for receiving said fluid output in a plurality of receiving vessels ([0002], [0004], [0016], [0032], [0049], [0050], [0091], liquid chromatography system comprises a chromatography cartridge containing a stationary phase (column), a sample will be injected through the cartridge and will be separated in the cartridge (column having a fluid inlet and a fluid outlet, wherein the column is arranged to receive an input to the fluid inlet), a detector positioned along the fluid path between the cartridge holder and a collection vessel stand holder (measuring device for performing measurements on a fluid output from the column), a fraction collector for ejecting fractions of a sample from the chromatography system into one or more collection vessels (fraction collector for receiving said fluid output in in a plurality of receiving vessels).
DeMarco discloses wherein the method comprises determining, using a computer system, at least one parameter of the fraction collector, wherein said at least one parameter is one or more of: a position of at least one receiving vessel in the fraction collector; an identification of at least one receiving vessel in the fraction collector; or a determination of which of the receiving vessels contain a fraction of the fluid output ([0049], the fractions of the sample can be collected in one or more collection vessels positioned in one or more collection vessel stands; the collection vessel stands include a machine readable identification tag, which can include a variety of information including size, number of, or data relating to the contents of the collection vessels, or data identification such that a chromatogram relating to the contents of the collection vessel stand can be accessed by reading the machine readable identification tag; [0022], the controller of the chromatography system can be any programmable or non-programmable electronic system and is adapted to allow the user to interact with and manipulate the components of the chromatography system to perform a chromatography analysis of the sample).
DeMarco discloses causing information relating to said at least one parameter of the fraction collector to be presented as a graphical representation on a display in the form of a labelled plan view of an array of fraction collection vessels (Figure 15, [0091]-[0093], a “Rack Settings” window includes a spreadsheet of collection vessel stand information and collection vessel information including a rack display (a plan view of an array of fraction collection vessels; Fig. 17, [0102], the chromatogram screen further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel).
DeMarco discloses receiving information from said measuring device and providing said information together with the information of the at least one parameter of the fraction collector on the display, wherein said information from the measuring device is an identification of a specific portion of the fluid output and said at least one parameter of the fraction collector indicates which receiving vessel contains said specific portion (Figure 17, [0100]-[0104], the chromatogram screen further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel).
DeMarco discloses displaying a chromatogram on the display having data presented in a chronological volumetric order (Fig. 17, [0100]-[0104], the displayed chromatogram shows separation of components over time (i.e., chronological) with integration of the area under the peaks corresponding to concentration of the component, concentration being dependent on volume). 
DeMarco discloses displaying discrete sections corresponding to the collection fraction volumes of a curve corresponding to different time volumetric intervals, and discloses displaying a peak section of a curve in the chromatogram, wherein displaying of the peak section of the curve corresponds to presentation of data captured during a time volumetric interval, the data being related to time, peaks in concentration, and which receiving vessel corresponds to the peak (Fig. 17, [0100], [0102], the chromatogram screen 228 includes status bar 372 that displays the values for various parameters at a given point in time, including absorbance units (peaks in concentration), time, and flow rate; the chromatogram screen 228 further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (i.e., each color band on the chromatogram corresponding to a particular curve and a discrete section of the chromatogram, the color band corresponding to the collection fraction volumes of a curve), see Fig. 17).).
 DeMarco discloses displaying a peak section of the curve in the chromatogram and providing a combination of the information or data corresponding to the time volumetric interval associated with the peak to provide a resulting combination or pool (Fig. 17, [0102]-[0103], the user may wish to consolidate all of the collection vessels pertaining to one fraction into one container; a user can instruct the chromatography system via the graphical user interface to consolidate the fractions corresponding to the one fraction; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (i.e., each color band on the chromatogram corresponding to a particular curve, see Fig. 17).). 
However, DeMarco is silent to wherein the claimed discrete sections are user selectable, and wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel, wherein selection of a peak section of the curve causes presentation of the claimed data, and selecting a peak section of the curve in the chromatogram. 
Iovanni discloses a modular automated chromatography system (Title). For sample collection, the user can define how the fractions are collected for example with use of a fraction collector ([0091]). Further options include the fraction destination , i.e., the type of rack or vial or well position where the fractions are to be collected ([0091], wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel). Software can also be programmed to track peaks to the fraction in the tube ([0091]). Peak fractions can be displayed by selecting a peak on the chromatogram or selecting a fraction tube ([0091], i.e., selecting the part of the curve in the chromatogram). The selected peak and the corresponding tube containing that fraction should be easily identifiable as by color ([0091]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the claimed discrete sections are user selectable, and wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel, wherein selection of a peak section of the curve causes presentation of the claimed data, and selecting a peak section of the curve in the chromatogram of DeMarco, as taught by Iovanni, since the ability to graphically select a curve on the chromatogram provides another tool for visually determining which fraction is in which collection vessel and displaying the parameters of the selected peak section of the curve.
With regard to Claim 3, DeMarco discloses wherein the method further comprises controlling the liquid chromatography system in response to said at least one parameter of the fraction collector and/or said information from the measuring device, said controlling being provided by user input, optionally during chromatographic operation of said liquid chromatography system ([0103], user can instruct the chromatography system via the graphical user interface to consolidate the fractions retained in the collection vessels).
With regard to Claim 9, DeMarco discloses further comprising determining and displaying a concentration and/or an amount of a substance in said portion ([0049], [0102], Figure 17, Figure 17 shows that fraction 23 has an absorbance unit (AU) or value (concentration) associated with that fraction).
With regard to Claim 10, DeMarco discloses further comprising combining information of at least two portions of the fluid output and displaying the combined information together with the parameter of which receiving vessels that contains said portions ([0102], Figure 17, fractions can be color-coded).
With regard to Claim 11, DeMarco discloses determining and displaying a concentration and/or an amount of a substance in a specific portion ([0049], [0102], Figure 17, Figure 17 shows that fraction 23 has an absorbance unit (AU) or value (concentration) associated with that fraction). However, modified DeMarco is silent to further comprising determining and displaying a concentration and/or an amount of a substance in said at least two portions.
DeMarco acknowledges that a fraction can take up more than one collection vessel ([0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified DeMarco to further comprise determining and displaying a concentration and/or an amount of a substance in said at least two portions, in order to determine the concentration or amount of a substance in a fraction that can take up more than one collection vessel.
With regard to Claims 12 and 13, DeMarco discloses that a machine readable identification tag can include a variety of information, including the size and number of collections vessels that a collection vessel stand can hold ([0049]). DeMarco further discloses that a user can be alerted when the fraction collector is a certain number of collection vessels from the end of what is available in the collection vessel stand ([0094]). However, modified DeMarco is silent to further comprising determining and displaying how many receiving vessels are required for receiving the fluid output of the second column (Claim 12), further comprising determining and displaying the number of required receiving vessels compared to the number of receiving vessels currently in the fraction collector (Claim 13).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified DeMarco to further comprise determining and displaying how many receiving vessels are required for receiving the fluid output of the second column (Claim 12), further comprising determining and displaying the number of required receiving vessels compared to the number of receiving vessels currently in the fraction collector (Claim 13), in order to determine if the rack of collection vessels needs to be replaced before the end of the chromatographic run.
With regard to Claim 14, DeMarco discloses further comprising selecting a receiving vessel in the fraction collector and indicating at least one information in a chromatogram corresponding to a fluid output currently contained in said receiving vessel ([0102]).
With regard to Claim 15, DeMarco discloses a chromatography system and method for analyzing a sample of interest (Abstract). DeMarco discloses a chromatography system for providing information from a fraction collector, the chromatography system comprising a measuring device for performing measurements on a fluid output from a column, and a fraction collector for receiving said fluid output in a plurality of receiving vessels ([0002], [0004], [0016], [0032], [0049], [0050], [0091], a detector positioned along the fluid path between the cartridge holder and a collection vessel stand holder (measuring device for performing measurements on a fluid output from the column), a fraction collector for ejecting fractions of a sample from the chromatography system into one or more collection vessels (fraction collector for receiving said fluid output in in a plurality of receiving vessels).
DeMarco discloses a display (Fig. 17, [0100]-[0104]).
DeMarco discloses a processing unit operatively connected at least to the measuring device and the fraction collector, the processing unit configured to: determine at least one parameter of the fraction collector, wherein said at least one parameter is one or more of: a position of at least one receiving vessel in the fraction collector; an identification of at least one receiving vessel in the fraction collector; or a determination of which of the receiving vessels contain a fraction of the fluid output ([0049], the fractions of the sample can be collected in one or more collection vessels positioned in one or more collection vessel stands; the collection vessel stands include a machine readable identification tag, which can include a variety of information including size, number of, or data relating to the contents of the collection vessels, or data identification such that a chromatogram relating to the contents of the collection vessel stand can be accessed by reading the machine readable identification tag; [0022], the controller of the chromatography system can be any programmable or non-programmable electronic system and is adapted to allow the user to interact with and manipulate the components of the chromatography system to perform a chromatography analysis of the sample). 
DeMarco discloses the processing unit configured to: cause information relating to said at least one parameter of the fraction collector to be presented as a graphical representation on the display in the form of a labelled plan view of an array of fraction collection vessels (Figure 15, [0091]-[0093], a “Rack Settings” window includes a spreadsheet of collection vessel stand information and collection vessel information including a rack display (a plan view of an array of fraction collection vessels; Fig. 17, [0102], the chromatogram screen further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel).
DeMarco discloses the processing unit configured to: receive information from said measuring device and provide said information together with the information from the at least one parameter of the fraction collector on the display, wherein said information from the measuring device is an identification of a specific portion of the fluid output and said at least one parameter of the fraction collector indicates which receiving vessel contains said specific portion (Figure 17, [0100]-[0104], the chromatogram screen further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel).
DeMarco discloses the processing unit configured to: displaying a chromatogram on the display having data presented in a chronological volumetric order (Fig. 17, [0100]-[0104], the displayed chromatogram shows separation of components over time (i.e., chronological) with integration of the area under the peaks corresponding to concentration of the component, concentration being dependent on volume). 
DeMarco discloses displaying discrete sections corresponding to the collection fraction volumes of a curve corresponding to different time volumetric intervals, and discloses displaying a peak section of a curve in the chromatogram, wherein displaying of the peak section of the curve corresponds to presentation of data captured during a time volumetric interval, the data being related to time, peaks in concentration, and which receiving vessel corresponds to the peak (Fig. 17, [0100], [0102], the chromatogram screen 228 includes status bar 372 that displays the values for various parameters at a given point in time, including absorbance units (peaks in concentration), time, and flow rate; the chromatogram screen 228 further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (i.e., each color band on the chromatogram corresponding to a particular curve and a discrete section of the chromatogram, the color band corresponding to the collection fraction volumes of a curve), see Fig. 17).).
 DeMarco discloses displaying a peak section of the curve in the chromatogram and providing a combination of the information or data corresponding to the time volumetric interval associated with the peak to provide a resulting combination or pool (Fig. 17, [0102]-[0103], the user may wish to consolidate all of the collection vessels pertaining to one fraction into one container; a user can instruct the chromatography system via the graphical user interface to consolidate the fractions corresponding to the one fraction; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (i.e., each color band on the chromatogram corresponding to a particular curve, see Fig. 17).). 
However, DeMarco is silent to wherein the claimed discrete sections are user selectable, wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel, and wherein selection of a peak section of the curve causes presentation of the claimed data, and selecting a peak section of the curve in the chromatogram. 
Iovanni discloses a modular automated chromatography system (Title). For sample collection, the user can define how the fractions are collected, for example with use of a fraction collector ([0091]). Further options include the fraction destination , i.e., the type of rack or vial or well position where the fractions are to be collected ([0091], wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel). Software can also be programmed to track peaks to the fraction in the tube ([0091]). Peak fractions can be displayed by selecting a peak on the chromatogram or selecting a fraction tube ([0091], i.e., selecting the part of the curve in the chromatogram). The selected peak and the corresponding tube containing that fraction should be easily identifiable as by color ([0091]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the claimed discrete sections are user selectable, wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel, and wherein selection of a peak section of the curve causes presentation of the claimed data, and selecting a peak section of the curve in the chromatogram of DeMarco, as taught by Iovanni, since the ability to graphically select a curve on the chromatogram provides another tool for visually determining which fraction is in which collection vessel and displaying the parameters of the selected peak section of the curve.
With regard to Claim 17, DeMarco discloses further comprising at least one optical scanner; wherein the processing unit is configured to determine the at least one parameter of the fraction collector using the at least one optical scanner ([0050]).
With regard to Claim 18, DeMarco discloses a chromatography system and method for analyzing a sample of interest (Abstract). DeMarco discloses a computer system in communication with a system for providing information from a fraction collector in a liquid chromatography system, the liquid chromatography system comprising a measuring device for performing measurements on a fluid output from a column, a fraction collector for receiving said fluid output in a plurality of receiving vessels, and a processing unit operatively connected to the fraction collector and the measuring device, said computer system comprising a computer program product stored on the processing unit, the computer program product comprising instructions for causing the processing unit to perform the method ([0002], [0004], [0016], [0022], [0032], [0049], [0050], [0091], computer control hardware (processor) and chromatography programming software (computer program product), liquid chromatography system comprises a detector positioned along the fluid path between the cartridge holder and a collection vessel stand holder (measuring device for performing measurements on a fluid output from a column), a fraction collector for ejecting fractions of a sample from the chromatography system into one or more collection vessels (fraction collector for receiving said fluid output in in a plurality of receiving vessels).
DeMarco discloses the method step of determining at least one parameter of the fraction collector, wherein said at least one parameter is one or more of: a position of at least one receiving vessel in the fraction collector; an identification of at least one receiving vessel in the fraction collector; or a determination of which of the receiving vessels contain a fraction of the fluid output ([0049], the fractions of the sample can be collected in one or more collection vessels positioned in one or more collection vessel stands; the collection vessel stands include a machine readable identification tag, which can include a variety of information including size, number of, or data relating to the contents of the collection vessels, or data identification such that a chromatogram relating to the contents of the collection vessel stand can be accessed by reading the machine readable identification tag).
DeMarco discloses the method step of causing information relating to said at least one parameter of the fraction collector to be presented as a graphical representation on a display in the form of a labelled plan view of an array of fraction collection vessels on a display in the form of a graphical representation (Figure 15, [0091]-[0093], a “Rack Settings” window includes a spreadsheet of collection vessel stand information and collection vessel information including a rack display (a plan view of an array of fraction collection vessels; Fig. 17, [0102], the chromatogram screen further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel).
DeMarco discloses receiving information from said measuring device and providing said information together with the information of the at least one parameter of the fraction collector on the display, wherein said information from the measuring device is an identification of a specific portion of the fluid output and said at least one parameter of the fraction collector indicates which receiving vessel contains said specific portion (Figure 17, [0100]-[0104], the chromatogram screen further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel).
DeMarco discloses displaying a chromatogram on the display having data presented in a chronological volumetric order (Fig. 17, [0100]-[0104], the displayed chromatogram shows separation of components over time (i.e., chronological) with integration of the area under the peaks corresponding to concentration of the component, concentration being dependent on volume). 
DeMarco discloses displaying discrete sections corresponding to the collection fraction volumes of a curve corresponding to different time volumetric intervals, and discloses displaying a peak section of a curve in the chromatogram, wherein displaying of the peak section of the curve corresponds to presentation of data captured during a time volumetric interval, the data being related to time, peaks in concentration, and which receiving vessel corresponds to the peak (Fig. 17, [0100], [0102], the chromatogram screen 228 includes status bar 372 that displays the values for various parameters at a given point in time, including absorbance units (peaks in concentration), time, and flow rate; the chromatogram screen 228 further includes a graphic rack display of the collection vessel stands being used; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (i.e., each color band on the chromatogram corresponding to a particular curve and a discrete section of the chromatogram, the color band corresponding to the collection fraction volumes of a curve), see Fig. 17).).
 DeMarco discloses displaying a peak section of the curve in the chromatogram and providing a combination of the information or data corresponding to the time volumetric interval associated with the peak to provide a resulting combination or pool (Fig. 17, [0102]-[0103], the user may wish to consolidate all of the collection vessels pertaining to one fraction into one container; a user can instruct the chromatography system via the graphical user interface to consolidate the fractions corresponding to the one fraction; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (i.e., each color band on the chromatogram corresponding to a particular curve, see Fig. 17).). 
However, DeMarco is silent to wherein the claimed discrete sections are user selectable, wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel, and wherein selection of a peak section of the curve causes presentation of the claimed data, and selecting a peak section of the curve in the chromatogram. 
Iovanni discloses a modular automated chromatography system (Title). For sample collection, the user can define how the fractions are collected, for example with use of a fraction collector ([0091]). Further options include the fraction destination , i.e., the type of rack or vial or well position where the fractions are to be collected ([0091], wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel). Software can also be programmed to track peaks to the fraction in the tube ([0091]). Peak fractions can be displayed by selecting a peak on the chromatogram or selecting a fraction tube ([0091], i.e., selecting the part of the curve in the chromatogram). The selected peak and the corresponding tube containing that fraction should be easily identifiable as by color ([0091]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the claimed discrete sections are user selectable, wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel, and wherein selection of a peak section of the curve causes presentation of the claimed data, and selecting a peak section of the curve in the chromatogram of DeMarco, as taught by Iovanni, since the ability to graphically select a curve on the chromatogram provides another tool for visually determining which fraction is in which collection vessel and displaying the parameters of the selected peak section of the curve.
With regard to Claim 19, DeMarco discloses wherein the graphical representation is animated, to show fluid flow, and/or real time changes in said parameters or information ([0100], Figure 17, Figure 17 shows a chromatogram with peaks that change in real time (animated) according to measurements from the detector, and which indicates which peak is associated with which collection vessel).
With regard to Claim 20, DeMarco discloses wherein the graphical representation includes one or more instructional areas allowing user input to control the system in real time ([0016], [0103], a user interface to allow a user to control various aspects of the system).
With regard to Claims 21, 25, and 29, DeMarco discloses wherein the fluid inlet is connected to at least one reservoir for containing a fluid, and at least one pump is connected to said reservoir ([0002], [0004], [0016], [0032], [0049], [0050], [0091], a mobile phase stored in containers (a reservoir for containing a fluid), a fluid path connecting a pump to the cartridge holder to direct a mobile phase from the pump to the cartridge holder (at least one pump connected to said reservoir, the fluid inlet is connected to the reservoir).
With regard to Claims 22, 26, and 30, DeMarco discloses wherein the graphical representation on the display shows content of a receiving vessel at the same time as the receiving vessel is identified ([0102], the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel).






























With regard to Claims 24, 28, and 32, DeMarco discloses a user could instruct the chromatography system via the graphical user interface to consolidate all the collection vessels pertaining to one fraction into one container; the graphic rack display is dynamic and color-coded such that the fraction of the sample in each collection vessel in the collection vessel stand can be matched up with a similarly-colored color band displayed in a lower portion of the chromatogram to visually determine which fraction is in which collection vessel (Fig. 17, [0102]-[0103]). However, modified DeMarco is silent to further comprising performing one or more calculations on the resulting combination or pool.
 Nevertheless, it would be obvious to one of ordinary skill in the art at the effective filing date of the invention for the disclosure of modified DeMarco to further comprise performing one or more calculations on the resulting combination or pool, in order to further analyze the pooled fraction on the chromatography system.
Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered.  
Applicant argues on Page 10 of the Remarks that a computer system including a computer program product is a statutory category of invention and eligible under 35 USC 101. Applicant argues that, for example, in Amdocs (Israel) Ltd. V. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016), the Federal Circuit held that computer program product claims were patent eligible, which implies that a computer program product is one of the statutory categories of invention.
In response, Claim 1 of the ‘065 patent of the Amdocs case is directed to “a computer program product embodied on a computer readable storage medium”. Claim 18 is similarly directed to a “computer system”, the computer system “comprising a computer program product stored on the processing unit”. However, the computer system is stored on the processing unit, which is claimed as part of the liquid chromatography system, and not part of the computer system. Therefore, the claimed computer system appears to be comprised only of a computer program product, without any associated structure such as a computer readable storage medium.
Applicant argues on Page 11 of the Remarks that DeMarco in view of Iovanni does not teach or suggest displaying a chromatogram on the display having data presented in a chronological volumetric order, wherein discrete sections corresponding to the collected fraction volumes of a curve corresponding to different time volumetric intervals in the chromatogram are user selectable, wherein selection of a receiving47620844.1Application No. 16/091,255 Filed: October 4, 2018vessel causes switching of the fluid output to that receiving vessel, and wherein selection of a peak section of the curve causes presentation of data captured during the time volumetric interval, the data being related to time, peaks in concentrations, and which receiving vessel corresponds to the peak. 
Applicant argues that one having ordinary skill would not have arrived at user-selectable switching of a receiving vessel. Applicant argues that the Advisory Action asserts that DeMarco is relied on for all subject matter other than user-selectable peaks, and that Iovanni is only relied on for user-selectable peaks. Applicant argues that in making this assertion, the Office Action considers the obviousness of the difference itself, rather than considering the claim as a whole. Applicant argues that the Office Action has identified user-selection of peaks as an isolated difference in view of DeMarco, and attempt to rely on Iovanni as showing the obviousness of this difference. Applicant argues that such a showing is not sufficient to establish obviousness under 35 USC 103. Applicant argues that in separating the user-selection of peaks from the nature of the peaks, the Office Action makes the very same error noted by the MPEP, in disregarding the claimed subject matter as a whole.
In response, Iovanni discloses that further options for a user to define how the fractions are collected include the fraction destination , i.e., the type of rack or vial or well position where the fractions are to be collected ([0091], wherein selection of a receiving vessel causes switching of the fluid output to that receiving vessel). Therefore, Iovanni discloses the newly amended limitations of Claim 1. 
If Examiner is correct, Applicant’s arguments are directed to the fact that while DeMarco discloses the nature of the peaks which Applicant claims (i.e., peak data being related to time, peaks in concentrations, and which receiving vessel corresponds to the peak), Iovanni only discloses that the peaks are user selectable, but not that selection of the peaks will cause the display of the data claimed and as disclosed in DeMarco.
In response, as DeMarco already discloses the display of the nature of the peaks which Applicant claims, the Examiner is not using Iovanni to show that a user can select a peak to display arbitrary data, but rather that the user can select a peak to show the data that DeMarco already displays. The Examiner maintains that selection of a peak to show the data that DeMarco already displays, as taught by Iovanni, would have been obvious, since the ability to graphically select a curve on the chromatogram provides another tool for visually determining which fraction is in which collection vessel and displaying the parameters of the selected peak section of the curve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777